Name: Council Implementing Decision (CFSP) 2019/29 of 9 January 2019 implementing Decision (CFSP) 2017/1775 concerning restrictive measures in view of the situation in Mali
 Type: Decision_IMPL
 Subject Matter: European construction;  information technology and data processing;  international affairs;  civil law;  criminal law;  Africa
 Date Published: 2019-01-10

 10.1.2019 EN Official Journal of the European Union L 8/30 COUNCIL IMPLEMENTING DECISION (CFSP) 2019/29 of 9 January 2019 implementing Decision (CFSP) 2017/1775 concerning restrictive measures in view of the situation in Mali THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision (CFSP) 2017/1775 of 28 September 2017 concerning restrictive measures in view of the situation in Mali (1) and in particular Article 3 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 28 September 2017, the Council adopted Decision (CFSP) 2017/1775. (2) On 20 December 2018, the United Nations Security Council Sanctions Committee established by paragraph 9 of United Nations Security Council Resolution 2374 (2017) added three persons to the list of persons subject to the travel ban set out in paragraphs 1 to 3 of Resolution 2374 (2017). (3) The Annex to Decision (CFSP) 2017/1775 should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision (CFSP) 2017/1775 is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 9 January 2019. For the Council The President G. CIAMBA (1) OJ L 251, 29.9.2017, p. 23. ANNEX A. List of persons referred to in Article 1(1) 1. Ahmoudou AG ASRIW (alias: a) Amadou Ag Isriw; b) Ahmedou; c) Ahmadou; d) Isrew; e) Isereoui; f) Isriou) Date of birth: 1 Jan. 1982 Nationality: Mali Address: a) Mali; b) Amassine, Mali (previous location) Date of UN designation: 20 Dec. 2018 Other information: Gender: male. Possibly arrested in Niger in October 2016. Webpage: https://www.youtube.com/channel/UCu2efaIUosqEu1HEBs2zJIw Additional information Ahmoudou Ag Asriw was listed on 20 December 2018 pursuant to paragraphs 1 and 3 of resolution 2374 (2017) for engaging in hostilities in violation of the Agreement; and acting for or on behalf of or at the direction of or otherwise supporting or financing individuals and entities identified in subparagraphs (a) and (b) of paragraph 8 of resolution 2374 (2017), including through the proceeds from organised crime, including the production and trafficking of narcotic drugs and their precursors originating in or transiting through Mali, the trafficking in persons and the smuggling of migrants, the smuggling and trafficking of arms as well as the trafficking in cultural property. Ahmoudou Ag Asriw is a senior commander of the Groupe autodÃ ©fense touareg Imghad et allies (GATIA) and has in this capacity been involved in leading drug convoys in northern Mali at least since October 2016, as well as ceasefire violations in Kidal region in July 2017 and April 2018. In April 2018 Asriw led a convoy, together with a member of the Mouvement arabe de l'Azawad (MAA) Plateforme, trafficking four tons of cannabis resin from Tabankort, via Ammasine, Kidal region, towards Niger. The convoy was attacked by Coordination des Mouvements de l'Azawad members and unidentified assailants from Niger. Three combatants were killed during clashes that followed. As such, motivated by competition over drug convoys, Asriw has engaged in hostilities in violation of the 2015 Agreement on Peace and Reconciliation in Mali. In turn, Asriw's involvement in drug trafficking is highly likely to finance his military operations, including ceasefire violations. 2. Mahamadou AG RHISSA (alias: Mohamed Talhandak) Date of birth: 1 Jan. 1983 Nationality: Mali Address: Kidal, Mali Date of UN designation: 20 Dec. 2018 Other information: Gender: male. On 1 October 2017 French forces raided his house, arresting Ag Rhissa and six family members. Additional information Mahamadou Ag Rhissa was listed on 20 December 2018 pursuant to paragraphs 1 and 3 of resolution 2374 (2017) for actions taken that obstruct, or that obstruct by prolonged delay, or that threaten the implementation of the Agreement; acting for or on behalf of or at the direction of or otherwise supporting or financing individuals and entities identified in subparagraphs (a) and (b) of paragraph 8 of resolution 2374 (2017), including through the proceeds from organised crime, including the production and trafficking of narcotic drugs and their precursors originating in or transiting through Mali, the trafficking in persons and the smuggling of migrants, the smuggling and trafficking of arms as well as the trafficking in cultural property; and planning, directing, or committing acts in Mali that violate international human rights law or international humanitarian law, as applicable, or that constitute human rights abuses or violations, including those involving the targeting of civilians, including women and children, through the commission of acts of violence (including killing, maiming, torture, or rape or other sexual violence), abduction, enforced disappearance, forced displacement, or attacks on schools, hospitals, religious sites, or locations where civilians are seeking refuge. Mahamadou Ag Rhissa, alias Mohamed Talhandak, is an influential businessman in Kidal region and member of the Haut conseil pour l'unicitÃ © de l'Azawad (HCUA). In 2016, he represented the Coordination des mouvements de l'Azawad (CMA) during meetings in Bamako concerning the implementation of the 2015 Agreement on Peace and Reconciliation. Ag Rhissa evolved in trafficking petrol between Algeria and Kidal and came to control migrant smuggling through the border town Talhandak. Migrants testified about the abusive practices of Ag Rhissa, including forced labour, corporal punishment and imprisonment. Ag Rhissa has held and facilitated sexual exploitation of at least two women, releasing them only after payments of CFA 150 000-175 000 (USD 300-350). On 1 October 2017, Barkhane forces raided two of his house in the Kidal area on suspicion having relations with terrorist networks. Ag Rhissa was briefly arrested. On 4 November 2017, he allegedly participated in a terrorist armed group meeting in the Mali-Algeria border area. As official representative of the CMA in the peace process, Ag Rhissa's involvement in terrorism, organised crime and human rights abuses threatens the implementation of the Agreement and damages the credibility of the HCUA as negotiating partner. 3. Mohamed OUSMANE MOHAMEDOUNE (alias: a) Ousmane Mahamadou; b) Mohamed Ousmane) Title: Cheikh Date of birth: 16 Apr. 1972 Place of birth: Mali Nationality: Mali Date of UN designation: 20 Dec. 2018 Other information: Gender: male. Physical description: eye colour: brown; hair colour: black. Telephone number: +223 60 36 01 01. Languages spoken: Arabic and French. Distinguishing marks: eyeglasses. Additional information Mohamed Ousmane Ag Mohamedoune was listed on 20 December 2018 pursuant to paragraphs 1 and 3 of resolution 2374 (2017) for actions taken that obstruct, or that obstruct by prolonged delay, or that threaten the implementation of the Agreement; and his involvement in planning, directing, sponsoring, or conducting attacks against: (i) the various entities referenced in the Agreement, including local, regional and state institutions, joint patrols and the Malian Security and Defence forces; (ii) MINUSMA peacekeepers and other UN and associated personnel, including members of the Panel of experts; (iii) international security presences, including the FC-G5S, European Union Missions and French forces. Mohamed Ousmane Ag Mohamedoune (refer to as Mohamed Ousmane) is the secretary general of the Coalition pour le Peuple de l'Azawad (CPA), created in 2014 as a splinter group from the Mouvement National de LibÃ ©ration de l'Azawad (MNLA). Mohamed Ousmane took over the leadership of the CPA in June 2015 and has established since 2016 several military bases and check-points in the Timbuktu region, notably in Soumpi and Echel. In 2017 and 2018, the military chief of staff of Mohamed Ousmane, and other armed elements of the CPA, have been involved in deadly attacks against Malian security and armed forces in the area of Soumpi. Those attacks were claimed by the Jamaat Nosrat al Islam wal Muslimin (JNIM), a terrorist group led by Iyad Ag Ghali, listed in the ISIL/Al-Qaida sanctions list established and maintained pursuant to Security Council resolutions 1267/1989/2253. Mohamed Ousmane also founded in 2017 and presided a broader alliance of splinter groups, the Coalition des Mouvements de l'Entente (CME). Mohamed Ousmane organised the first convention of the CME in Tinaouker (Gao region) on 30 April 2018, during which he was appointed as spokesperson of the CME. During its founding convention, the CME openly threatened in an official statement the implementation of the Agreement on Peace and Reconciliation in Mali. The CME has been also involved in obstructions delaying the implementation of the Agreement, by pressuring the Malian government and the international community with the aim to impose the CME in the different mechanisms established by the Agreement. B. List of persons and entities referred to in Article 2(1)